Title: To Benjamin Franklin from Jacques Barbeu-Dubourg, 31 May 1772
From: Barbeu-Dubourg, Jacques
To: Franklin, Benjamin


Monsieur
Paris 31e. may 1772
Nous avons icy beaucoup de mauvais Catholiques qui, parcequ’ils ont manqué une année a faire leurs paques, n’osent plus jamais retourner a confesse. Je ne perds pas courage si aisement, ou je vous suis plus attaché qu’ils ne le sont au st. Siege. Un morne silence de deux ans m’a sensiblement affligé, mais ne m’empechera pas de profiter de l’occasion de M M Sutton et de toutes celles qui se presenteront pour me renouveller dans l’honneur de votre souvenir, et vous protester de mon devouement inalterable et a toute epreuve. D’ailleurs Melle. Biheron ne m’a point laisse ignorer les bontés que vous avez eues pour elle, dont je ne vous dois pas moins de reconnoissance que si elles s’etoient epanchées directement sur moi même, et la mention gracieuse que vous avez daigné faire de moi. Je n’en suis point ingrat, et tout ce qui part de vous penetre jusqu’au plus profond de mon coeur.
J’ai vu dernièrement M. Le Roy qui n’a point du tout avancé le remaniement de la traduction de vos ouvrages, pour moi j’aurois craint de les ternir en y portant une main trop maussade; mais au defaut de la sienne, je suis bien tenté de l’entreprendre, mon zele suppléera en partie à ma foiblesse; si vous m’honorez de votre aveu, comme vous m’en aviez flatté, faites moi la grace de m’adresser ce que vous pourriez avoir de nouveau à y joindre, et si vous jugez apropos, je ferai encore repasser le tout sous vos yeux avant de le livrer à nos libraires. J’avois bien etendu mon petit Code de l’humanité, mais on m’a refusé l’approbation necessaire pour le faire imprimer icy, j’y ai eu grand regret, car j’en etois bien plus content que la Ie fois; mais que faire?
Je vous ai adressé les volumes des ephemerides du citoyen a mesure qu’ils ont paru, et que j’ai trouvé moyen de vous les faire passer. Peutetre vous en manque-t-il quelques uns, en ce cas je suis prêt à y suppléer au Ier. avis. Mais vous devez savoir que cet ouvrage est toujours fort en retard, par la gene de la presse en ce bon pays cy, où l’on voudroit que tout fût bien, et où l’on craint jusqu’a l’ombre du mal. Adieu, Monsieur et toujours cher Ami, ma femme vous embrasse et vous baise de tout son coeur; et voudroit bien vous tenir encore avec Mr. Pringle que je vous prie d’assurer de mon respect, et de mon devouement. J’ai l’honneur d’être avec des sentimens uniques Monsieur Votre tres humble et tres obeissant serviteur
Dubourg
